NO.   94-331
           IN THE SUPREME COURT OF THE STATE OF MONTANA




IN THE MATTER OF THE
MENTAL HEALTH OF R.M.,                                m a 5 1995
          Respondent.



APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark,
               The Honorable Dorothy McCarter, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Lonnie J. Olson and Allen Smith, Jr.,
               Mental Disabilities Board of Visitors,
               Warm Springs, Montana
          For Respondent:
               Hon. Joseph P. Mazurek, Attorney General; Kathy
               Seeley, Ass't Attorney General, Helena, Montana
               Mike McGrath, Lewis & Clark County Attorney,
               Helena. Montana



                            Submitted on Briefs:        December 22, 1994
                                           Decided:     February 15, 1995
Filed:
Justice    Karla   M. Gray delivered the Opinion of the Court.


      R.M. appeals from the findings of fact, conclusions of law and

order of the First Judicial District Court, Lewis and Clark County,

committing him to the custody of the Montana Department of

Corrections and Human Services (Department) for placement at the

Montana State Hospital.          We   reverse,    concluding that the District

Court failed to follow the procedures set forth in §§ 53-21-122 and

53-21-123,   MCA.
      The facts are undisputed.          R.M. is a forty-four year old          male

who was diagnosed with schizophrenia in 1978.               Prior to April 1994,

he had been residing at a boarding house in California and taking

medication for his illness.           On April 4, 1994, R.M. boarded a bus

for Helena, Montana,           for a two-week visit with his sister. He

arrived in Helena April 17,             1994,     with most of his supply of

medication still on his person.                  No one is certain of R.M.'s

whereabouts between the time he left California and the time he

arrived in Helena.           Shortly after his arrival, R.M. began acting

confused,     delusional and threatening.           At   one point, he believed

his sister was his mother.

       Concerned for his well-being,             R.M.'s sister admitted him to

St.   Peter's      Hospital.     While there, R.M.        had   trouble   sleeping,

threatened the hospital staff and stated openly that he wanted to

"hang 'I   his     family.     He also destroyed hospital property and

inflicted minor physical harm on himself.

       On April 27, 1994, Lewis and Clark County (County) petitioned
the First Judicial District Court for R.M.'s commitment, alleging

                                          2
that he was seriously mentally ill.       Attached to the petition was
a "Present Mental Status" report prepared by Carol Frazer (Frazer),
the hospital employee who had requested that the County file the
petition.
     At 2:30 p.m. on April 27, 1994, R.M. was brought before the
court and advised of his rights.        The District Court immediately
conducted a hearing on the County's commitment petition.           Frazer
testified, relating the information provided in her mental status
report and opining that R.M. was seriously mentally ill.      NO    other
witnesses were called.   Following the hearing, the District Court
filed its findings of fact, conclusions of law and order committing
R.M. to the custody of the Department for placement at the Montana
State Hospital at Warm Springs.        The commitment was not to exceed
90 days.
     Following the filing of the commitment order, the court filed
another order directing that the commitment hearing would occur at
2:40 p.m. that day and that the Frazer report was "sufficient to
meet the requirements of Section 53-21-123, MCA, and no further
examination for the purpose of determining whether the hearing
shall be held as scheduled is required."
     R.M. subsequently was committed to the Montana State Hospital
and released 90 days later.            He appeals from the order of
commitment.   We note at the outset that there is no dispute
regarding the appealability of the order, despite the fact that
R.M. already has been released.         m Matter of E.P. (1990), 241
Mont. 316, 320, 787 P.2d 322, 325; § 53-21-131, MCA.

                                   3
       The dispositive issue in this case is whether the District
Court complied with the requirements of §§ 53-21-122 and 53-21-123,
MCA.     This issue involves the application of statutes to undisputed
facts,     which is a question of law; we are not bound by the trial
court's interpretations of law.      Lundberg v. Liberty Northwest Ins.
co.      (Mont. 1994),    _   P.2d   _,    _,    51 St.Rep.   1254,     1255
(citations omitted).
         Civil commitments in Montana are governed by Title 53, Chapter
21, MCA.     Section 53-21-121, MCA, allows a county attorney to file
a petition seeking the commitment of a person alleged to be
seriously mentally ill upon the written request of a person having
direct knowledge of the facts.             When presented with such a
petition,     the district court must first consider whether probable
cause exists to support the petition..          Section 53-21-122(2) (a),
MCA.     If probable cause exists, the court must immediately appoint
counsel for the respondent and hold an initial hearing at which the
respondent must be advised of his or her constitutional rights and
the      substantive     effect of   the   petition.     Section      53-21-
122(2) (b) (i), MCA.       The court also must appoint a professional
person to examine the respondent,           appoint a    friend for the
respondent, and set a date and time for a hearing on the petition.
Section 53-21-122(2) (b) (ii), MCA. A "professional person" is
either a medical doctor or an individual who has been certified by
the Department in accord with recognized national standards in the
field of mental health. Sections 53-21-102 and 53-21-106, MCA.
         Following the initial hearing, and without unreasonable delay,

                                      4
the appointed professional must examine the respondent and report

to the county attorney and the court.                  Section 53-21-123(l), MCA.

If the professional person recommends dismissal of the petition,

the court ordinarily must dismiss the petition.                     Section 53-21-

123(2)    (a), MCA.      On the other hand, if the professional person so

recommends,       the commitment proceedings continue and the court-

ordered hearing on the petition is held as scheduled.                      Section 53-

21-123(2) (b), MCA.

         We   consistently   have    held   that      "Montana's   civil    commitment

laws are to be strictly followed."                    Matter of S.J. (1988), 231
Mont. 353,    355,   753 P.2d 319,          320   (citations   omitted).       The

procedural safeguards contained in those laws are of critical

importance because of the "calamitous effect of a commitment[,l I'

including loss of liberty and damage to a person's reputation.

Matter of Shennum (1984),           210 Mont. 442, 450-451, 684 P.2d 1073,

1078.

         Here,   the District Court complied with portions of § 53-21-

122,     MCA.    After impliedly concluding that probable cause existed

to believe that R.M. may be seriously mentally ill, the court

appointed counsel for R.M. and advised him of his rights and the
substantive effect of the petition.                   The court also appointed a

friend for R.M. and set a time for a hearing on the petition. Each

of these steps conformed to the initial hearing requirements set

forth in § 53-21-122, MCA.

         The court did not, however, appoint a professional person for

R.M.,     as required by § 53-21-122(2) (b) (ii) (A), MCA.             As a result,


                                            5
the    court     failed to   have R.M.    examined by    the   appointed
professional person and to consider the results of that examination

before proceeding further.      The statutory requirements for a civil

commitment clearly were not strictly followed.

       The District Court's conclusion that the Fraser report was

sufficient to meet the statutory requirements regarding examination

by a professional person apparently was based on the fact that

Fraser is a certified professional person under 5 53-21-106, MCA.

Under such a circumstance, the court apparently determined that the

statutory requirements of §§ 53-21-122 and 53-21-123, MCA, had been

met,   as a practical matter,    in that Fraser had examined R.M. and

concluded that he was seriously mentally ill.        The statutes do not

contemplate such shortcuts, however practical.

       Section 53-21-122(2) (b) (ii) (A), MCA, mandates the appointment

of a professional person after the court has made a probable cause

determination,     appointed counsel, and brought the respondent before

the court for an initial hearing.        Here,   no appointment was ever

made by the court.      Instead, the court relied on an examination of

R.M. performed before the commitment proceeding was initiated, and

by the very person who requested that the commitment petition be

filed.
       The court's failure to comply with the requirements of 5 53-

21-123,   MCA,    flowed inexorably from its failure to appoint a

professional person pursuant to 5 53-21-122, MCA; as a result,

little additional discussion is required.         Suffice it to say that

5 53-21-123, MCA, was violated as follows: no examination of R.M.


                                     6
occurred      '     [flollowing    the   initial     hearing,"    no   report   of     that

examination was provided to the court,                   and no decisions by the
court     regarding        further proceedings were based on such an
examination.
        The State         argues that R.M.'s          failure     to object      to the
procedures utilized by the               District Court precludes him from
raising the issue here.            We disagree.
        We previously have addressed the combined                      issues    of the
mootness of an appeal once a person has been released from an
involuntary commitment and the failure to raise an issue at the
district      court.        In an appeal following an involuntary civil
commitment,        we rejected the State's reliance on the general rule
that issues canno't        be raised for the first time on appeal.                Matter
of N.B. (1980), 190 Mont. 319, 323, 620 P.2d 1228, 1231. We
concluded that an exception existed where,                      as in the case of a
civil    commitment,        the substantial rights of an individual were
involved.         Matter of N.B., 620 P.Zd at 1231.
        The       State   attempts to        distinguish         Matter   of    N.B.    by
characterizing the statutory requirements regarding the appointment

of, and examination by, a professional person as not relating to
the     "heart"      of   the   commitment       proceeding.       We reject such a
distinction based on our long-standing requirement that the
statutory procedures for the commitment of an allegedly mentally
ill individual must be strictly followed.                   The "heart"     of a civil
commitment proceeding is as much the individual steps which lead a
court to the careful conclusion that a person is seriously mentally

                                             7
ill, as is the conclusion itself.    The purpose of these statutory

requirements is to insure that the government does not invade an
individual's freedom or liberty without due notice,        cause and

process. & Matter of Shennum, 684 P.2d at 1076.
       We hold that the District Court erred in failing to comply

with    the   requirements of   §§ 53-21-122   and   53-21-123,   MCA.

       Reversed.
                                     February 15, 1995

                              CERTIFICATE OF SERVICE

I hereby certify that the following certified order was sent by United States mail, prepaid,
to the following named:


Lonnie J. Olson, Esq.
Mental Disabilities Bbard of Visitors
P.O. Box 177
Warm Springs, MT 59’756

J. Mayo Ashley
Attorney At Law
222 Broadway
Helena MT 59601

Hon. Joseph P. Mazurek, Attorney General
Kathy Seeley, Assistant
215 N. Sanders
Helena MT 59620

Mike McGrath
Lewis & Clark County Attorney
228 Broadway
Helena, MT 59601

                                                  ED SMITH
                                                  CLERK OF THE SUPREME COURT
                                                  STATE OF MONTANA